        Case 4:20-cv-00462-JM-BD Document 20 Filed 09/15/20 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                  CENTRAL DIVISION

AL JABBAR SALAM,
ADC #091534                                                                        PLAINTIFF

V.                             CASE NO. 4:20-cv-462-JM-BD

ESTELLA BLAND, et al.                                                           DEFENDANTS
                                            ORDER

       The Court has received a Recommendation from Magistrate Judge Beth Deere. The

parties have not filed objections. After careful review of the Recommendation, the Court

concludes that the Recommendation should be, and hereby is, approved and adopted as this

Court’s findings in all respects.

        Defendants’ motion for partial summary judgment (Doc. No. 13) is GRANTED. Mr.

Salam’s claims are limited to claims against Defendant Bland regarding improperly changing his

medications raised in grievances VU-17-00840 and VU-18-00386; and claims against Defendant

Parker for failing to take corrective action raised in grievance VU-18-00386.

       IT IS SO ORDERED this 15th day of September, 2020.



                                             __________________________________
                                                UNITED STATES DISTRICT JUDGE
